Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election, without traverse, of Group I (claims 1-10, 12-16, 18-25), drawn to a method of treating an autoimmune disease in an individual, comprising administering to the individual a therapeutically effective amount of an aspartate transaminase 1 (Gotl) inhibitor, in the reply filed on  22 February  2021.  The applicant further elects the species of Got1 inhibitor, aminooxy-acetic acid (AOA).

Claim Status
Claims 1-11, 18-26 are pending.  However, claims 11 and 26 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 12-17 and 27-61 are canceled.    Claims 1-10, 18-25 are under current examination.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 9/27/2019, 2/27/2020, 4/21/2020, 1/6/2021, 2/22/2021 consisting of 16 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit from 371 of PCT/US17/13252 (filed 01/12/2017) which claims benefit of 62/279,463 (filed 01/15/2016).  The instant application has been granted the benefit date, 15 January 2016, from the application 62/279,463.  

Claim Objections
Applicant is advised that should claim 21 be found allowable, claim 22 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

    PNG
    media_image1.png
    68
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    59
    602
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation "inflammatory bowel disease (IBD)" and the claim also recites “Crohn’s disease and ulcerative colitis” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 24, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The language, “including,” in the phrase,  “inflammatory bowel disease (IBD) including Crohn's disease and ulcerative colitis” is essentially the same as “for example.”

.Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Elford
Claims 1-10, 18-19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Howard Elford (US Patent 9526707).
Claim 1 is directed to a method of treating an autoimmune disease in an individual, comprising administering to the individual a therapeutically effective amount of an aspartate transaminase 1 (Got1) inhibitor.
Claims 18-19 recite the aspartate transaminase 1 (Got1) inhibitor is the small molecule, hydroxylamine.

Elford teaches “methods for treating and/or preventing one or more autoimmune diseases, non-limiting examples of which include acute disseminated encephalomyelitis, Addison's disease, Ankylosing spondylitis, antiphospholipid antibody syndrome, autoimmune hemolytic anemia, autoimmune hepatitis, bullous pemphigoid, Coeliac disease, Dermatomyositis, Diabetes mellitus type 1, Goodpature's syndrome, contacting a patient in need of treatment with an effective amount of one or more of the disclosed ribonucleotide reductase inhibitors ” (columns 25, line 66 through column 26, line 16, emphasis by examiner).  Additionally, Elford teaches “method for treating…neurodegenerative diseases or autoimmune disease chosen from…chronic inflammatory demyelinating neuropathy, multiple sclerosis (col.26, lines 38-45).  The examiner concludes the diseases of Elford meet the limitations of the instant claims.
Elford teaches, “[a]nother aspect of the disclosed ribonucleotide reductase inhibitors relates to inhibitors having the formula…[n]non-limiting examples of inhibitors according to the aspect include inhibitors chosen from hydroxylamine” (col. 24, lines 50-51 and col.25, lines 17-18, emphasis by examiner).  The examiner concludes that Elford’s administration of hydroxylamine to treat subject with autoimmune disease meet the limitations of the instant claims requiring administration of the small molecule, hydroxylamine.
Claim 2-8 describe the “therapeutically effective amount” of aspartate transaminase 1 (Got1) inhibitor.  Elford teaches using a therapeutically effective amount of ribonucleotide reductase inhibitors (column 26, line 14-15).  Both the instant specification and Elford indicate that hydroxylamine is used to treat the same autoimmune diseases.  The instant specification teachings that hydroxylamine is an 
Claims 9-10 recite measuring a marker of TH17 cells.  Elford teaches measuring IL-17 after treating with a ribonucleotide reductase inhibitor (Fig.8, col.5, lines 25-29; col. 25, lines 59-60).  Accordingly, this practice would be suitable for embodiments where hydroxylamine is administered to those with autoimmune diseases.
Claim 25 is directed to the method of claim 1, wherein the method comprises co-administering two or more different treatments for the autoimmune disease.  Elford teaches “methods for treating and/or preventing an autoimmune disease or neurodegenerative disease, for example, those listed herein, wherein one or more of the disclosed ribonucleotide reductase inhibitors are administered to a patient in need in combination with one or more pharmaceutically active agents that are effective against multiple sclerosis. Examples of such agents include the interferons (interferon beta 1-a, beta 1-b, and alpha), glatiramer acetate or corticosteroids” (col.26, lines 50-58, emphasis by examiner).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine various elements from Elford to treat 
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (hydroxylamine as ribonucleotide reductase inhibitor;  methods of treating autoimmune disease by administering ribonucleotide reductase inhibitor) are taught by Elford and further they are taught in various combinations and are shown to be used as treatments for autoimmune disease.  It would be therefore predictably obvious to use a combination of these three elements in a treatment for autoimmune disease.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Elford because administering a drug to a particular patient population was practiced prior to the filing of the instant application.
Therefore the method as taught by Elford would have been prima facie obvious over the method of the instant application.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633